In a proceeding to set aside a finding of paternity and for a human leucocyte antigen blood tissue test (HLA test), the appeal is from an order of the Family Court, Nassau County (Loewy, J.), dated July 30, 1984, which denied the application.
Order affirmed, without costs or disbursements.
On October 24, 1975, Patricia W. instituted a filiation proceeding. Appellant, age 19 and a college student, appeared in *936court. On December 12, 1975, he admitted paternity and an order of support was entered. Since that time, appellant has appeared several times before the court with respect to support payments for the child. It is alleged that at some of these appearances he made oral requests for a blood test which were denied. None of these denials was ever the subject of an appeal, until the instant case, which was brought by way of a formal written motion. The court denied the motion, and rightly so. Appellant has not presented any proof to support his contention that he is not the father of the child in question. After a period of eight years, something other than a request for an HLA test is required to negate appellant’s prior admission of being the natural father (Jeanne M. v Richard G., 96 AD2d 549, appeal dismissed 61 NY2d 637; Matter of June B. v Edward L., 69 AD2d 612). Gibbons, J. P., Thompson, Weinstein and Kunzeman, JJ., concur.